DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 16-20, in the reply filed on January 19, 2022 is acknowledged.  Group II, claims 7-15, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 20 recites the limitation, “the spring piston is a first spring piston and the driver piston is a first driver piston, and the pulsed compression reactor further comprises a second spring piston positioned within the interior volume and a second driver piston positioned within the interior volume”.  The claimed feature lacks proper antecedent basis in the specification.  As best understood, this feature is shown in FIG. 1, wherein the pulsed compression reactor 100 comprises an upper spring piston 140 as “a first spring piston”, an upper driver piston 150.
The disclosure is objected to because of the following informalities: 
On page 11, in paragraph [0052], “the reaction chamber 124” (at lines 4-5 of the paragraph) should be changed to --the reaction chamber 164--.
Also, the specification (multiple instances, throughout) refers to a “radial” axis or axes (see, e.g., paragraphs [0007], [0008], [0067], [0068], [0085]).  It is unclear as to what axis/axes of the reactor is/are considered the “radial” axis/axes because it has not been defined in the specification or shown in the drawings.  The Examiner is only aware of a central axis 210 (see FIG. 1) about which the rotor 122 spins, and along which the pistons 140 and 150 translate.  Furthermore, the word “radial”, by definition, means relating to the radius of a circle, i.e., the diverging lines from the center of the circle.  As best understood, the rotor 122 does not spin about an axis that coincides with a radius of a circle, and the pistons 140 and 150 do not translate along axes that coincide with radii of a circle (i.e., where the circle is defined by the cross-section of the reactor 100).
Also, the specification (at multiple instances, throughout) refers to an “angular direction” (see, e.g., specification at paragraphs [0008], [0060], [0068]).  It is unclear as to what is meant by a direction that is “angular”.  The term “angular direction” is not a common term of the art, and the term as not been defined in the specification.  Furthermore, it seems adequate to simply state that elements spin, e.g., in the same “direction”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “a reactant gas formed from the product gas” (at line 14) is unclear.  Specifically, the relationship between “a reactant gas” and “a reactant gas” previously set forth in the claim (at line 11-12) is unclear; the recitation of “the product gas” lacks proper positive antecedent basis; and it is unclear as to how a “reactant” can be formed from a “product”.  It appears that Applicant may have intended to recite --a product gas formed from the reactant gas--.
	Regarding claim 5, the recitation of “the secondary driver chamber” (at line 2) lacks proper positive antecedent basis.
	The remaining claims are rejected because they depend from a rejected base claim.
Claim Interpretation
The “pulsed compression reactor” claims are considered apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by David (US 3,869,241).
Regarding claim 1, David discloses a pulsed compression reactor (see Figure) comprising:
a reactor housing (i.e., a housing comprising a shell 9 of a jack-operated obturator 2, a wall 4 of a chamber 1, and a shell of a pressure multiplier 3, connected together in series, and having opposite ends thereof provided with a gooseneck frame 8 and a barrel 39) defining an interior volume, the reactor housing comprising a first passage (i.e., via a passage 24) and a second passage (i.e., via a duct 40) which lead into the interior volume;
a spring piston (i.e., piston 13) positioned within the interior volume, wherein the spring piston 13 and the reactor housing at least partially define a perimeter of a gas spring buffer chamber (i.e., a jack-locking chamber 25 which receives a fluid through duct 29) within the interior volume; and
a driver piston (i.e., a ram 37) positioned within the interior volume; wherein the spring piston 13, the driver piston 37, and the reactor housing at least partially define a perimeter of a reaction chamber within the interior volume; and wherein the driver piston 37 and the reactor 37 and in fluid communication with the duct 40 for receiving a fluid) within the interior volume;
wherein the pulsed compression reactor is operable to receive into the reaction chamber a reactant gas through the first passage (i.e., the passage 24 is capable of receiving a reactant gas, which can flow through passages 20, 21, 22, and 23 in succession to the chamber 1), receive into the primary driver chamber a driver gas through the second passage 40 which translates the driver piston 37 towards the spring piston 13, and pass a product gas from the reaction chamber through the first passage (i.e., after completion of the processing operation, gas is removable from the chamber 1 by discharging the gas through passages 23, 22, 21, and 20 in succession towards the passage 24). 
Regarding claim 2, depending on the pressure in the reaction chamber 1 relative to the pressure in the gas spring buffer chamber 25 during operation, the spring piston 13 would be able to translate in a direction away from the driver piston 37 when the reaction chamber 1 receives a reactant gas, such that the reaction chamber expands in volume (see Figure).
Regarding claim 3, David (see Figure) discloses that the driver piston 37 translates in a direction towards the spring piston 13 when the driver receives the driver gas (i.e., via supply lines 28a and ducts 41 and 40), such that the reaction chamber contacts in volume (i.e., when the reaction chamber is considered to include both regions 23 and 36).
Regarding claim 17, David (see Figure) discloses that the reactor housing comprises a rotor (i.e., a spherical rotatable plug 11) at least partially surrounded by a stator (i.e., the shell 9 of the jack-operated obturator 2, which is stationary), wherein the rotor 11 defines the interior 22 portion of the interior volume).
Regarding claim 19, the gas spring buffer chamber (i.e., the jack-locking chamber 25) would be able to retain a fixed amount of gas (i.e., as supplied by supply line 28 and duct 29) throughout operation of the reactor.
Allowable Subject Matter
Claims 4-6, 16, 18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Bauer (US 4,296,221) and Bremauer (US 7,988,916) further illustrate the state of the art.
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774